 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

QUINTERIO GARCIA MANUEL, )
ID #02159689, )
Petitioner, )
)
)

vs. No. 3:19-CV-55-C-BK

LORIE DAVIS, Director Texas Department )
Criminal Justice Correctional Institutional )
Division, )

Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge, in accordance With 28 U.S.C.
§ 63 6(b)(l), the undersigned Senior District Judge is of the opinion that the Findings and Conclu-
sions of the Magistrate Judge are correct and they are accepted as the F indings and Conclusions of
the Court.

For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, by separate judgment, the Petition for Writ of Habeas Corpus is
DISMISSED WITHOUT PREJUDICE for Want of jurisdiction

Pursuant to Rule 22 of the Federal Rules of Appellate Procedure and 28 U.S.C. § 2253(c),
this Court finds that a certificate of appealability should be denied. Petitioner has failed to show that

reasonable jurists Would find (l) this Court s assessment of the constitutional claims debatable or

Wrong,” or (2) “it debatable Whether the petition states a valid claim of the denial of a constitutional

 

 

 

 

 

right” and “debatable Whether [this Court] Was correct in its procedural ruling.” Slack v. McDanz'el,

529 U.S. 473, 484 (2()00). x

sIGNED¢his /77/ 'day 0fFebruary,2019.

 
 

 
     

 
 

f

%

\§

 

s'/
n

' /
sA C WINGS
\s 1 R TED sTATEs 1 RICT JUDGE

 

